TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00721-CR


Thomas Lee Suarez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 02-613-K368, HONORABLE BURT CARNES, JUDGE PRESIDING





Thomas Lee Suarez was convicted of retaliation following a plea of guilty.  See Tex.
Pen. Code Ann. § 36.06 (West Supp. 2002).  As called for in a plea bargain agreement, the district
court assessed punishment at imprisonment for ten years and a $2500 fine, suspended imposition of
sentence, and placed Suarez on community supervision.  Suarez filed a pro se notice of appeal.

When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal
must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised
by written motion and ruled on before trial, or that the trial court granted permission to appeal.  Tex.
R. App. P. 25.2(b)(3); see also Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule
25.2(b) limits every appeal in a plea bargain, felony case).  Suarez's notice of appeal does not
comply with this rule and fails to confer jurisdiction on this Court.  Whitt v. State, 45 S.W.3d 274,
275 (Tex. App.--Austin 2001, no pet.).
The appeal is dismissed for want of jurisdiction.


  
				Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   December 5, 2002
Do Not Publish